ANDERSON, C. J.
Since the verdict in this case was for the plaintiff, the only ground upon which the motion for a new trial, at his instance, could have been granted was that the verdict was inadequate.
*351The jury saw and heard the witnesses, and it was peculiarly within their province to determine whether or not the plaintiff sustained any substantial damages as the proximate result of the wrong complained of, and which they found to exist. This being a case where the law provides a trial by jury, the trial court was invested with no right to set aside the verdict for either ex-cessiveness or inadequacy alone, unless the amount allowed by the verdict was so excessive or inadequate as to plainly indicate that the verdict was produced “by passion or prejudice or improper motive.”—Montgomery Light & Traction Co. v. King, 187 Ala. 619, 65 South. 998; National Surety Co. v. Mabry, 139 Ala. 217, 35 South. 698; Moseley v. Jamison, 68 Miss. 336, 8 South. 745. While the jury in this case found that the defendant was liable for creating or maintaining a nuisance, the correctness of which finding we need not decide, they were of the opinion that the plaintiff sustained no substantial damages as the proximate result of same, and their verdict as to this last proposition was authorized by the evidence; and we are unable to say that the said finding was produced by passion, prejudice, or improper motive.—Joyce on Nuisances, § 498; Wood on Nuisances, § 853.
The judgment of the trial court in granting the motion for a new trial is reversed; and one is here rendered overruling same.
Reversed and rendered.
McClellan, Mayfield, and de G-raffenried, JJ., concur.